Citation Nr: 0404063	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  95-28 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the veteran filed a timely notice of disagreement 
to a July 1985 rating decision that denied entitlement to 
service connection for skin, back, and prostate disorders, to 
include due to Agent Orange exposure.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
skin disorder.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
prostate disorder.

5.  Entitlement to service connection for numbness of the 
arms and legs claimed as "hand shaking" due to exposure to 
Agent Orange.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations in January 1995 and 
August 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

At the veteran's request, the RO scheduled a hearing before a 
traveling member of the Board.  Correspondence dated in April 
2001 notified him of the May 2001 hearing.  In a note dated 
in May 2001, the veteran requested a postponement of his 
hearing in order to obtain additional evidence.  A review of 
the record does not, however, show that the veteran's hearing 
was rescheduled or that his desire for such a hearing was 
withdrawn.  In view of the foregoing, a remand is required to 
correct a procedural defect. 

Pursuant to 38 C.F.R. § 20.700(a) (2003), a hearing on appeal 
will be granted to a claimant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  In light of the foregoing and to ensure full 
compliance with due process requirements, the appellant 
should be scheduled for a hearing before a traveling member 
of the Board. 

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a Travel Board Hearing.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2003). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


